United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1761
Issued: June 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 14, 2017 appellant filed a timely appeal from a June 29, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.2
ISSUE
The issue is whether appellant has established that she was disabled during the period
April 19, 1997 to June 9, 2016 causally related to her accepted November 6, 1995 employment
injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its June 29, 2017 decision.
The Board’s jurisdiction is limited to evidence that was before OWCP at the time of its final decision. Therefore, the
Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

On appeal appellant alleges that the medical evidence supports her claim for disability
compensation.
FACTUAL HISTORY
On November 15, 1995 appellant, then a 38-year-old modified mail processor, filed an
occupational disease claim (Form CA-2) alleging that on November 6, 1995 both her hands started
to bother her and she noted discomfort in her right shoulder due to repetitive motions required
while casing mail.3 At that time, she had an accepted claim for aggravation of chondromalacia of
the right knee in OWCP File No. xxxxxx731, and she was working in a modified sedentary
position.
Appellant stopped work on November 9, 1995 and returned to work on
November 25, 1995. On November 13, 1996 OWCP accepted appellant’s claim for bilateral
sprain/strain of both hands and wrists and right shoulder. (RD 8/28/00) It paid medical benefits.
On April 25, 1997 appellant filed a traumatic injury claim (Form CA-1) alleging that on
April 19, 1997, while she was sitting and throwing mail to her left, she injured her left shoulder,
arm, and hands. She also noted that she used her left arm and hands because her right shoulder
hurt. OWCP assigned this claim File No. xxxxxx601 and accepted the claim for left shoulder
sprain and tendinitis of the left forearm. Appellant stopped work on the date of the incident and
was paid wage-loss compensation benefits through November 17, 1999.
However, on
November 18, 1999 OWCP terminated appellant’s wage-loss compensation as she failed to accept
an offer of suitable employment. Appellant’s requests that OWCP reconsider the termination were
denied. Appellant filed appeals to the Board and, by decisions dated December 3, 2003 and
October 2, 2012, the Board affirmed the denial of appellant’s reconsideration requests as they were
untimely filed and failed to demonstrate clear evidence of error.4 Appellant’s last request for
reconsideration regarding the suitable work termination was denied by OWCP on April 23, 2015.
On June 10, 2016 appellant filed a claim for compensation (Form CA-7) for the period
April 19, 1997 to June 9, 2016 in the current claim. By letter dated August 16, 2016, she indicated
that she was requesting payment of wage-loss compensation with regard to the claim she filed in
1995. Appellant contended that she accepted the job offer of January 24, 1995 under duress, and
that upon her return to work, following her November 6, 1995 employment injury, she was injured
again. She alleged that she was never paid for this injury and has been unable to work.
Appellant saw Dr. Jennifer Massoud, an emergency medicine physician at the Good
Samaritan Hospital on November 7, 1995. At that time Dr. Massoud diagnosed tendinitis. She
noted that appellant could return to work on that day with restrictions of no repetitive hand
movements for three days.
In a November 17, 1995 report, Dr. David H. Gillis, a Board-certified orthopedic surgeon,
related that he had seen appellant on November 8, 1995 and diagnosed sprain-strain injuries to the
wrist or hand with accompanying tendinitis and acute right sprain-strain shoulder with bursitis. He
noted that he had suggested some restrictions in work activities upon her return to work. In a
3

OWCP assigned OWCP File No. xxxxxx340 to the present claim.

4

Docket No. 03-1651 (issued December 3, 2003); Docket No. 12-0471 (issued October 2, 2012).

2

December 6, 1995 report, Dr. Gillis noted that appellant was able to return to work on
November 26, 1995.
On November 15, 1996 OWCP referred appellant to Dr. Richard T. Sheridan, a Boardcertified orthopedic surgeon, for a second opinion. In a December 2, 1996 report, Dr. Sheridan
noted that appellant had complaints of pain in her neck, right shoulder, and upper extremity. He
noted a normal examination of her cervical spine and upper extremities. Dr. Sheridan did not
believe that appellant required further treatment. He opined that appellant’s complaints with
regard to her neck and right shoulder and upper extremities caused her to be off work for three
days and that the strain resolved in three days.
In an April 25, 1997 report, Dr. Gillis diagnosed chronic severe sprain strain left shoulder
and forearm and tendinitis in the left shoulder and forearm. He noted that appellant’s prognosis
was continued disability in her left shoulder and forearm, with flare-ups at frequent intervals such
as in the past. Dr. Gillis anticipated good and bad days for appellant. In a May 12, 1997 attending
physician’s supplemental statement, (Form CA-20), he indicated that appellant was disabled from
her usual work due to impairment of the shoulders and hands. However, Dr. Gillis also
recommended that appellant could return to work performing nonrepetitive activities. He related
that appellant’s date of injury was April 19, 1997.
In a December 3, 1997 report, Dr. Errol J. Stern, a Board-certified orthopedic surgeon,
diagnosed subacromial tenderness, and he noted an x-ray showed irritation of the greater tuberosity
of the left shoulder. He diagnosed left shoulder tendinitis and left shoulder impingement. In a
progress note of the same date, Dr. Stern noted that appellant was seen for a work injury that,
according to her record, occurred on November, 6, 1995. He reviewed Dr. Gillis records.
Dr. Stern noted that apparently appellant had a strain to both wrists and hand and a strain of her
right shoulder, and also complained of pain and weakness in her right wrist and inability to use her
right wrist. He noted that appellant’s grip strength was only 40 to 50 percent where it should be.
Dr. Stern stated that appellant was able to be actively employed in reference to these problems,
limited light work-related activities that did not require repetitive motion.
On December 15, 1997 OWCP referred appellant to Dr. E. Gregory Fisher, a Boardcertified orthopedic surgeon, for a second opinion examination. In a January 15, 1998 report,
Dr. Fisher indicated that from examination and history, appellant sustained bilateral strains of both
wrists, hands, and right shoulder from the repetitive work she was performing at the employing
establishment in November 1995. He noted that on his examination he could detect no objective
findings over the upper extremities including the wrists, hands, forearms, or right shoulder.
Dr. Fisher noted that his findings were strictly subjective and minimal. He noted that appellant
did not show any evidence of carpal tunnel syndrome, cubital syndrome, or any nerve entrapment
syndrome over the upper extremities. Because of appellant’s lack of positive physical findings
over the upper extremities, Dr. Fisher believed that appellant was able to perform her duties as a
modified mail processor. He opined that appellant could work at least four hours a day and that if
she did well, her hours could be increased.
In a March 25, 1998 report, Dr. Stern noted that appellant was having trouble with her
bilateral hand, wrist, and right shoulder. He opined that appellant could do repetitive work
activities moderately restricted. Dr. Stern did believe that appellant was employable. In a July 27,

3

1998 report, he noted that appellant may have right shoulder impingement syndrome, and could
have a rotator cuff tear. In an October 29, 1998 report, Dr. Stern indicated that appellant was still
having trouble with her right shoulder, but he did not place her off work.
In a February 16, 2000 progress report, Dr. John D. Wyrick, a Board-certified orthopedic
surgeon, indicated that appellant’s magnetic resonance imaging scan on her right shoulder only
showed some changes in the “AC [acromioclavicular] joint,” no rotator cuff pathology. He noted
that they were still waiting approval to treat her right shoulder. On February 24, 2000, Dr. Wyrick
indicated that appellant could not work until further notice. In a January 29, 2001 letter, he
indicated that appellant has not worked since April 19, 1997. Dr. Wyrick indicated that, in his
letter of August 8, 2000, he stated that appellant could possibly return to work part time and
sedentary and did not require frequent use of her upper extremities. He stated that, to his
knowledge, a job was not provided to her within those restrictions. In an October 17, 2001 note,
Dr. Wyrick indicated that appellant had no significant changes on her left. He noted that appellant
was not interested in any surgery unless taken covered by workers’ compensation. By letter dated
June 24, 2002, Dr. Wyrick terminated appellant’s care.
In a December 14, 2012 report, Dr. Michael Pordy, a rheumatologist, indicated that
appellant was under his care for treatment of myopathy and osteoarthritis of her hands. He noted
that appellant continued to experience muscle weakness as well as joint swelling and morning
stiffness. Dr. Pordy noted significant osteoarthritis as well as myopathy. For these medical
reasons, he opined that appellant was unable to perform even the limited-duty job offer of
September 15, 1999. Dr. Pordy noted that she continued to be disabled. He explained that
appellant had multiple injuries at work starting in 1990, including injuries on November 6, 1995
and April 19, 1997. Dr. Pordy noted that appellant’s joint pain began following these injuries, and
that she denied experiencing joint pain prior to these injuries. He concluded that her joint pain
was precipitated by the employment-related injuries.
In a December 26, 2014 report, Dr. Robert P. Baughman, a Board-certified orthopedic
surgeon, noted that last year appellant saw him and wanted a letter documenting that she was not
able to work because of her employment-related injury in 1995?. He noted that he explained to
her that her sarcoidosis had been present since 1994, but specific problems were based on a workrelated injury. Dr. Baughman noted that appellant had a problem with her shoulder, chest, and
costochondritis in her hands. Appellant’s sarcoidosis was not caused by her employment-related
injury, and that if she needed further evaluation, she should follow up with an orthopedic surgeon
or Dr. Pordy. Dr. Baughman noted, “[appellant] is not able to work at this time according to her,
and based on the information she is providing and Dr. Pordy is providing, it sounds like she is still
totally disabled.” He noted that at this time appellant did not need specific therapy for her
sarcoidosis.
By decision dated August 23, 2016, OWCP denied appellant’s claim for wage-loss
compensation from April 19, 1997 to June 9, 2016. It noted that appellant had not supported her
claim for disability, since she returned to work on November 25, 1995 after her injury of
November 6, 1995 and sustained a new injury on April 19, 1997 under File No. xxxxxx660.
In a medical report dated September 25, 2016, Dr. Pordy opined that appellant continued
to be disabled. He noted that her last day of work was April 19, 1997. Dr. Pordy noted that

4

appellant had significant osteoarthritis of her hands as well as a myopathy which made her unable
to return to work in even a limited capacity. He noted that appellant had bony swelling of the DIP
(distal interphalangeal) joints bilaterally making it difficult for her to perform any job requiring
the use of her hands. Dr. Pordy noted that appellant required continued medical treatment
including relief of pain with narcotic analgesics on a daily basis. He doubted that there would be
any significant improvement in appellant’s future.
By letter dated September 19, 2016, appellant requested an oral hearing before an OWCP
hearing representative. At the hearing held on April 14, 2017, she argued that OWCP improperly
terminated her benefits and that she never received wage-loss compensation for her bilateral hand
conditions. Appellant also alleged that appropriate treatment was never authorized for her
November 6, 1995 employment injury. She contends that facts were improperly omitted, that the
medical evidence was not properly developed, referral physicians were biased, and there were
intentional delays in processing the claim. Appellant alleged that, as a result of returning to work
on November 6, 1995, she injured herself.
By decision dated June 29, 2017, the hearing representative affirmed OWCP’s August 23,
2016 decision. She determined that the evidence of record was insufficient to establish causal
relationship between the claimed disability and the accepted work injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden proof to establish the essential
elements of his or her claim by the weight of the evidence.6 For each period of disability claimed,
the employee has the burden of establishing that he or she was disabled from work as a result of
the accepted employment injury.7 Whether a particular injury caused an employee to become
disabled from work and the duration of that disability, are medical issues that must be proved by
a preponderance of probative and reliable medical opinion evidence.8
The claimant must submit medical evidence showing that the condition claimed is
disabling.9 The evidence submitted must be reliable, probative, and substantial.10 The physician’s
opinion must be based on the facts of the case and the complete medical background of the
employee, must be one of reasonable medical certainty, and must include objective findings in
support of its conclusions.11 Subjective complaints of pain are not sufficient, in and of themselves,

5

Supra note 1.

6

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986).

7

Id.

8

See Edward H. Horton, 41 ECAB 301 (1989).

9

20 C.F.R. § 10.115(f).

10

Id. at § 10.115

11

Id. at § 10.501(a)(2).

5

to support payment of continuing compensation.12 Likewise, medical limitations based solely on
the fear of a possible future injury are also insufficient to support payment of continuing
compensation.13
5 U.S.C. § 8106(c) provides that a partially disabled employee who refuses to seek suitable
work, or refuses to or neglects to work after suitable work is offered to or arranged for him or her,
is not entitled to compensation.
OWCP’s implementing regulation interpreting 5 U.S.C. § 8106 further clarifies that
OWCP will terminate the employee’s entitlement to further compensation on all claims where the
injury occurred prior to the termination decision, as provided by 5 U.S.C. § 8106(c)(2). However,
the employee remains entitled to medical benefits.14
ANALYSIS
The Board finds that appellant is not entitled to disability compensation for the period
April 1997 to June 9, 2016 due to her accepted November 6, 1995 employment injury.
Appellant’s November 6, 1995 claim was accepted for bilateral sprain/strain of both hands
and wrists and the right shoulder. Appellant had a separate claim for a traumatic injury of
April 19, 1997. That claim was accepted for left shoulder sprain and tendinitis of the left forearm.
Appellant received compensation and wage-loss benefits for the April 19, 1997 claim through
November 17, 1999, but on November 18, 1999 OWCP terminated wage-loss compensation
because appellant failed to accept suitable employment.
On June 10, 2016 appellant filed a claim for compensation in the present claim for the
period April 19, 1997 through June 9, 2016.
When OWCP terminated appellant’s compensation benefits on November 18, 1999 for
refusal of suitable work it was required to consider the employment-related conditions, as well as
preexisting and subsequently acquired medical conditions to determine that the offered position
was in fact suitable work.15 As previously noted, OWCP’s regulation clarifies that if OWCP has
properly terminated compensation for refusal of suitable work, further compensation on all claims
where the injury occurred prior to the termination decision is terminated.16 Therefore, pursuant to
20 C.F.R. § 10.517(b), appellant is not entitled to further compensation for her November 6, 1995
employment injury after November 18, 1999.
However, appellant’s claim also includes periods of alleged disability prior to
November 18, 1999. The Board will, therefore, evaluate the relevant medical evidence to
12

Id.

13

Id.

14

20 C.F.R. § 10.517(b).

15

Martha A. McConnell, 50 ECAB 129, 132 (1998).

16

Supra note 12.

6

determine whether appellant has established disability from April 19, 1997 to November 18, 1999
arising from her November 6, 1995 employment injury.
In a May 12, 1997 report, Dr. Gillis indicated that appellant could return to work as long
as she did not perform repetitive work activity. However, he related that these restrictions were
due to appellant’s previous April 19, 1997 injury.
Dr. Fisher opined in his December 15, 1997 report that he could detect no objective
findings in appellant’s upper extremities including her wrists, hands, forearms, or right shoulder.
He indicated that appellant’s findings were strictly subjective and minimal. Because of appellant’s
lack of positive findings in her upper extremities, Dr. Fisher believed that appellant was able to
perform her work duties as a modified mail processor. Dr. Stern noted, in his October 19, 1998
report, that appellant was still having trouble with her right shoulder, but that he did not place her
off work. In his July 27, 1998 report, he related that appellant may have right shoulder
impingement syndrome or a rotator cuff tear. Neither Dr. Fisher nor Dr. Stern opined that
appellant was disabled for the period April 19, 1997 through June 9, 2016 due to objective findings
of her accepted November 6, 1995 injury.17 As such these reports are of limited probative value.
In a September 25, 2016 report, Dr. Pordy indicated that appellant continued to be disabled.
He noted that her last day of work was April 19, 1997, and that she was unable to perform the job
duties of a modified mail processor. Dr. Pordy’s opinion did not provide a well-rationalized
opinion linking appellant’s disability to her November 6, 1995 injury. He did not explain the
process by which appellant’s accepted November 6, 1995 injury would cause or contribute to her
disability during the relevant period and why her inability to work after April 19, 1997 was not
due to other factors, such as her subsequent 1997 work injury.18
For each period of disability claimed, an employee must establish that he or she was
disabled from work as a result of the accepted employment injury. The Board will not require
OWCP to pay compensation for disability for which compensation is claimed. To do so would
essentially allow an employee to self-certify his or her disability and entitlement to
compensation.19
The Board, therefore, finds that, because the medical evidence of record does not establish
disability for the period April 19, 1997 to November 18, 1999 causally related to her accepted
employment injury of November 6, 1995 appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

17

See S.H., Docket No. 16-1378 (October 16, 2017).

18

See J.S., Docket No. 14-0818 (issued August 7, 2014).

19

Amelia S. Jefferson, supra note 6.

7

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she was
disabled for the period April 19, 1997 to June 9, 2016 causally related to the accepted November 6,
1995 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated June 29, 2017 is affirmed.
Issued: June 6, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

